DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 11-20, in the reply filed on 06/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 8, 9, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8, 9, 10, and 19 of copending Application No. 17/271,367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The present claims require a method for producing a tetrahydroborate, the method comprising a plasma treatment step of exposing a borate to as hydrogen plasma. 

The copending claims of 17/271,367 require a method for producing a tetrahydroborate, the method comprising a hydrogenating step of exposing a borate to a hydrogen plasma (copending claim 1) (i.e., a plasma treatment step). 
The copending claims of 17/271,367 further require 
wherein the hydrogen plasma is generated by using a source gas containing at least one of a hydrogen gas and a hydrocarbon gas (copending claim 2);
wherein the borate is exposed to the hydrogen plasma while being heated in the hydrogenating step (i.e., plasma treatment step) (copending claims 6 and 19); 
wherein the borate is sodium metaborate (copending claim 8); 
further comprising, prior to the hydrogenating step, a preheating step of heating the borate (copending claim 9);
further comprising, prior to the hydrogenating step, a borate preparing step of reacting a tetrahydroborate with water to obtain the borate (copending claim 10).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, and 14-19 of copending Application No. 16/999,621 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The present claims require a method for producing a tetrahydroborate, the method comprising a plasma treatment step of exposing a borate to as hydrogen plasma. 

The copending claims of 16/999,621 require a method for producing tetrahydroborate, the method comprising a plasma treatment step of exposing a mixture of borate to hydrogen plasma (copending claim 11).
	The copending claims of 16/999,621 further require
	wherein the hydrogen plasma is generated by using a source gas containing at least one of hydrogen gas and hydrocarbon gas (copending claim 12);
	wherein the hydrogen plasma is microwave plasma or RF plasma (copending claim 14); 
	further comprising a preheating step of heating the mixture before the plasma treatment step (copending claim 15); 
	wherein the plasma treatment step is performed while heating the mixture (copending claim 16); 
	wherein the plasma treatment step is preformed while fluidizing the mixture (copending claim 17); 
	wherein an average particle size of the borate is 500 µm or less (copending claim 18); 
	wherein the borate is sodium metaborate (copending claim 19).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
It is noted that the Abstract of record contains fewer than 50 words and discloses “The present disclosure relates to…”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2006/0106195 A1, as provided in IDS filed 06/02/2021; hereinafter Kong), in view of evidence by PubChem: Borohydride (hereinafter PubChem).
Regarding claim 1, Kong teaches a method for producing a borohydride (Kong, abstract; claim 1; [0009]; [0011]), wherein borohydride is the same as tetrahydroborate as evidenced by PubChem, comprising,
coupling the second chemical reactor 22 with the source of electricity 60, wherein the source of electricity generates a thermal plasma within the second chemical reactor, and supplying a source of a first material 11 to the second reactor 22, wherein the step of supplying a first material may comprise providing a source of borate 11, providing a source of hydrogen 12 and providing a source of a reactive metal and/or carbonaceous material to form the first material mixture (Kong, [0041]; [0039]; [0036]; claim 29).
While Kong does not explicitly teach hydrogen plasma, it would have been obvious to one of ordinary skill in the art when high temperature plasma is used, the hydrogen in the mixture will become hydrogen plasma.

Regarding claim 2, Kong further teaches wherein the source of hydrogen for the hydrogenation comes from a source of hydrogen gas and/or a hydrocarbon (Kong, [0021]; [0036]; claim 4), wherein the source of hydrocarbon may include a substance such as methane (i.e., hydrocarbon gas) (Kong, [0022]). 

Regarding claims 5 and 14, Kong further teaches wherein a thermal plasma heats the borate and the selected material(s) (Kong, [0038]; [0039]; claims 18 and 25) (i.e., plasma treatment step is performed while heating the borate). 

Regarding claim 8, Kong further teaches wherein the source of borate includes sodium metaborate (Kong, [0022]; [0027]; [0043]; claim 49).

Claims 3, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kong as applied to claims 1 and 2 above, and further in view of Samal: Thermal plasma technology: The prospective future in material process (hereinafter Samal).
Regarding claims 3, 11, and 15, Kong further teaches wherein a thermal plasma heats the borate and the selected material(s), which includes the source of hydrogen (Kong, [0038]; [0039]; claims 18 and 25) (i.e., hydrogen plasma; plasma treatment while heating the borate), to reduce the source of the borate to produce a borohydride (Kong, [0036]; [0039]; [0040]). 
However, Kong does not explicitly disclose wherein the hydrogen plasma is a microwave plasma or an RF plasma, as presently claimed.
With respect to the difference, Samal teaches thermal plasma processing of materials (Samal, abstract) and wherein thermal plasma is produced by means of direct (DC) or alternating current (AC) or radio frequency (RF) or microwave sources (Samal, page 3132, paragraph 3; page 3141, ‘4.4. RF inductively coupled discharges’).
As Samal expressly teaches, RF induction plasma torches are coupled with energy to plasma with accomplished through the electromagnetic field of the induction coil, wherein the plasma gas does not come in contact with electrodes eliminating the possible contamination, and wherein the plasma torches can operate with wide ranges of gases including reducing, and other atmospheres (Samal, page 3141, ‘4.4. RF inductively coupled discharges’).
Samal is analogous art, as Samal is drawn to thermal plasma processing of materials (Samal, abstract).
In light of the motivation of using thermal plasma produced by RF sources taught in Samal, it therefore would have been obvious to one of ordinary skill in the art to incorporate the RF induction plasma torches of Samal in the process of creating thermal plasma of Kong, in order to eliminate possible contamination, and thereby arrive at the claimed invention.

Claims 4, 7, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kong as applied to claims 1 and 2 above, and further in view of Iwase et al. (EP 1424310 A2, as provided in Requirement for Restriction/Election mailed 04/27/2022; hereinafter Iwase).
Regarding claims 4, 12, and 16, Kong further teaches wherein a thermal plasma heats the borate and the selected material(s) (Kong, [0038]; [0039]; claims 18 and 25) (i.e., plasma treatment while heating the borate), wherein reactive metals are selected from the group of metals which comprise magnesium (Kong, [0041]; [0043]; claim 10), and wherein a source of anhydrous borate can be used (Kong, [0012]; [0043]; claim 46).
However, Kong does not explicitly disclose a preheating step of heating the borate before the plasma treatment step, as presently claimed.
With respect to the difference, Iwase  teaches a method for producing tetrahydroborates by using borate as chemical raw material, comprising preparing mixture containing borate as chemical raw material and alkali earth metal, and comprises reacting the mixture by heating in a hydrogen atmosphere to produce tetrahydroborates (Iwase, abstract; [0007]; claim 1), wherein magnesium (Mg) may be used as alkali earth metal, wherein tetrahydroborate to be produced may be sodium borohydride (Iwase, [0009]; claim 2), wherein sodium metaborate can be used as chemical raw material (Iwase, [0014]; [0016]), wherein hydrogen to be fed to a mixture of raw material is not limited to pure hydrogen, for example, hydrogen gas including hydrocarbons such as methane (CH4) may be applied (Iwase, [0027]), and
wherein according to need, pretreatment process is performed, wherein sodium metaborate and magnesium are vacuum treated at temperature of 100 to 450oC, and thereby sodium metaborate and magnesium are dehydrated and dried by heat (Iwase, [0016]) (i.e., preheating step of heating the borate); 
wherein then, the mixture is heated in a hydrogen gas atmosphere to produce sodium borohydride (Iwase, [0017]) (i.e., preheating step is before heating the borate with hydrogen).
As Iwase  expressly teaches, pretreatment process is performed, and thereby sodium metaborate and magnesium are dehydrated and dried so that the borate or sodium metaborate loses crystal water down to 1 or less, preferably converts into anhydride, and moisture is removed sufficiently (Iwase, [0016]).
Iwase  is analogous art, as Iwase is drawn to a method for producing tetrahydroborates by using borates as chemical raw material (Iwase, claim 1; abstract; [0007]).
In light of the motivation of using pretreatment process comprising heat (i.e., preheating) taught in Iwase, it therefore would have been obvious to one of ordinary skill in the art to incorporate the pretreatment process of Iwase in the method of Kong, in order to sufficiently remove moisture, and thereby arrive at the claimed invention.

Regarding claim 7, Kong does not explicitly disclose wherein the average particle diameter of the borate is 500 µm or less, as presently claimed.
With respect to the difference, Iwase teaches wherein borate as chemical raw material is used in form of powder or fine powder of average particle diameter maximum 100 µm (Iwase, [0015]; [0030]; [0033]; claim 5).
As Iwase  expressly teaches, wherein borate is used in form of powder or fine powder of average particle diameter maximum 100 µm, thereby reaction rate can be extremely improved, and yields can be extremely increased (Iwase, [0015]; [0033]).
In light of the motivation of using borate with an average particle diameter maximum of 100 µm taught in Iwase, it therefore would have been obvious to one of ordinary skill in the art to incorporate the borate diameter of Iwase in the borate of Kong, in order to increase the reaction rate and yield, and thereby arrive at the claimed invention.

Claims 6, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong as applied to claims 1, 2 and 5 above, and further in view of Cocco et al.: Introduction to Fluidization (hereinafter Cocco).
Regarding claims 6, 17 and 20, Kong further teaches supplying the mixture  which includes the source of borate, hydrogen, and the reactive materials to the second reactor and heating the mixture, wherein the heating can be practiced by the use of a high temperature plasma (Kong, [0039]; [0041]) (i.e., using a reactor to heat the mixture during the plasma treatment step). 
However, Kong does not explicitly disclose wherein the plasma treatment step is performed while fluidizing the borate, as presently claimed.
With respect to the difference, Cocco teaches fluidized bed reactors used as heat treaters (Cocco, page 24, ‘Fluidized-bed design’) wherein particles become fluidized when an upward-flowing gas imposes a high enough drag force (Cocco, page 21, ‘Fluidization theory’) (i.e., using a reactor to heat a mixture comprising gas and solid particles) and wherein fluidized beds offer distinct advantages, such as superior heat transfer and the ability to easily move solids like a fluid (Cocco, page 21, paragraph 4) (i.e., fluidize a solid while heating the solid).
As Cocco expressly teaches, the heat-transfer rate in a fluidized bed can be five to ten times greater than that in a packed-bed reactor, and moving particles, especially small particles, can transport heat much more efficiently than gas alone (Cocco, page 21, paragraph 5).
Cocco is analogous art, as Cocco is drawn to fluidized bed reactors used as heat treaters (Cocco, page 24, ‘Fluidized-bed design’) with superior heat transfer and the ability to easily move solids like a fluid (Cocco, page 21, paragraph 4) (i.e., heat treating particles while fluidizing the particles).
In light of the motivation of using fluidizing particles taught in Cocco, it therefore would have been obvious to one of ordinary skill in the art to incorporate the fluidizing of Cocco in the method of Kong, in order to transfer heat more efficiently and increase the heat transfer rate, and thereby arrive at the claimed invention.

Claim 9 is rejected under 35 U..S.C. 103 as being unpatentable over Kong as applied to claim 1 above, and further in view of Guru et al.: Hydrogen cycle with sodium borohydride (hereinafter Guru).
Regarding claim 9, Kong does not explicitly disclose a borate preparation step of reacting a tetrahydroborate with water to obtain a borate before the plasma treatment step, as presently claimed.
With respect to the difference, Guru teaches ways to convert NaBO2 (i.e., sodium metaborate) to NaBH4 (i.e., sodium tetrahydroborate; sodium borohydride) wherein NaBO2 can react with MgH2 or Mg under hydrogen pressure and at 350-750 oC (i.e., heating and supplying hydrogen to the NaBO2) (Guru, page 4657-4638, ‘4. NaBO2 recycle’, first through third paragraphs), and wherein NaBH4 is mixed in the reactor, wherein distilled water is introduced to the system (i.e., reacting tetrahydroborate with water), and wherein NaBH4 decomposes into NaBO2 and hydrogen (i.e., obtain a borate) (Guru, page 4636, ‘3. Dehydrogenation’, second paragraph and equation (10); page 4637, ‘4. NaBO2 recycle’; equation (1)).
As Guru expressly teaches, metal borohydrides can adsorb hydrogen and store it in solid form (Guru, page 4634, third paragraph), wherein hydrogen gas is generated by the thermal and catalytic dehydrogenation of sodium borohydride (Guru, page 4636, ‘3. Dehydrogenation’).
Guru is analogous art, as Guru is drawn to recycling of NaBO-2 (i.e., borate) to NaBH4 (i.e., producing tetrahydroborate) (Guru, page 4657-4638, ‘4. NaBO2 recycle’, first through third paragraphs; page 4639).
In light of the motivation of introducing water to a system comprising NaBH4 taught in Guru, it therefore would have been obvious to one of ordinary skill in the art to incorporate the decomposition of NaBH4 into NaBO2 and hydrogen of Guru in the method of Kong, in order generate hydrogen gas, and thereby arrive at the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Samal as applied to claim 3 above, and further in view of Iwase.
Regarding claim 13, Kong further teaches wherein a thermal plasma heats the borate and the selected material(s) (Kong, [0038]; [0039]; claims 18 and 25) (i.e., plasma treatment while heating the borate), wherein reactive metals are selected from the group of metals which comprise magnesium (Kong, [0041]; [0043]; claim 10), and wherein a source of anhydrous borate can be used (Kong, [0012]; [0043]; claim 46).
However, Kong does not explicitly disclose a preheating step of heating the borate before the plasma treatment step, as presently claimed.
With respect to the difference, Iwase  teaches a method for producing tetrahydroborates by using borate as chemical raw material, comprising preparing mixture containing borate as chemical raw material and alkali earth metal, and comprises reacting the mixture by heating in a hydrogen atmosphere to produce tetrahydroborates (Iwase, abstract; [0007]; claim 1), wherein magnesium (Mg) may be used as alkali earth metal, wherein tetrahydroborate to be produced may be sodium borohydride (Iwase, [0009]; claim 2), wherein sodium metaborate can be used as chemical raw material (Iwase, [0014]; [0016]), wherein hydrogen to be fed to a mixture of raw material is not limited to pure hydrogen, for example, hydrogen gas including hydrocarbons such as methane (CH4) may be applied (Iwase, [0027]), and
wherein according to need, pretreatment process is performed, wherein sodium metaborate and magnesium are vacuum treated at temperature of 100 to 450oC, and thereby sodium metaborate and magnesium are dehydrated and dried by heat (Iwase, [0016]) (i.e., preheating step of heating the borate); 
wherein then, the mixture is heated in a hydrogen gas atmosphere to produce sodium borohydride (Iwase, [0017]) (i.e., preheating step is before heating the borate with hydrogen).
As Iwase  expressly teaches, pretreatment process is performed, and thereby sodium metaborate and magnesium are dehydrated and dried so that the borate or sodium metaborate loses crystal water down to 1 or less, preferably converts into anhydride, and moisture is removed sufficiently (Iwase, [0016]).
Iwase  is analogous art, as Iwase is drawn to a method for producing tetrahydroborates by using borates as chemical raw material (Iwase, claim 1; abstract; [0007]).
In light of the motivation of using pretreatment process comprising heat (i.e., preheating) taught in Iwase, it therefore would have been obvious to one of ordinary skill in the art to incorporate the pretreatment process of Iwase in the method of Kong, in order to sufficiently remove moisture, and thereby arrive at the claimed invention.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Samal as applied to claim 3 above, and further in view of Cocco.
Regarding claim 18, Kong further teaches supplying the mixture  which includes the source of borate, hydrogen, and the reactive materials to the second reactor and heating the mixture, wherein the heating can be practiced by the use of a high temperature plasma (Kong, [0039]; [0041]) (i.e., using a reactor to heat the mixture during the plasma treatment step). However, Kong does not explicitly disclose wherein the plasma treatment step is performed while fluidizing the borate, as presently claimed.
With respect to the difference, Cocco teaches fluidized bed reactors used as heat treaters (Cocco, page 24, ‘Fluidized-bed design’) wherein particles become fluidized when an upward-flowing gas imposes a high enough drag force (Cocco, page 21, ‘Fluidization theory’) (i.e., using a reactor to heat a mixture comprising gas and solid particles) and wherein fluidized beds offer distinct advantages, such as superior heat transfer and the ability to easily move solids like a fluid (Cocco, page 21, paragraph 4) (i.e., fluidize a solid while heating the solid).
As Cocco expressly teaches, the heat-transfer rate in a fluidized bed can be five to ten times greater than that in a packed-bed reactor, and moving particles, especially small particles, can transport heat much more efficiently than gas alone (Cocco, page 21, paragraph 5).
Cocco is analogous art, as Cocco is drawn to fluidized bed reactors used as heat treaters (Cocco, page 24, ‘Fluidized-bed design’) with superior heat transfer and the ability to easily move solids like a fluid (Cocco, page 21, paragraph 4) (i.e., heat treating particles while fluidizing the particles).
In light of the motivation of using fluidizing particles taught in Cocco, it therefore would have been obvious to one of ordinary skill in the art to incorporate the fluidizing of Cocco in the method of Kong, in order to transfer heat more efficiently and increase the heat transfer rate, and thereby arrive at the claimed invention.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Iwase as applied to claim 4 above, and further in view of Cocco.
Regarding claim 19, Kong further teaches supplying the mixture  which includes the source of borate, hydrogen, and the reactive materials to the second reactor and heating the mixture, wherein the heating can be practiced by the use of a high temperature plasma (Kong, [0039]; [0041]) (i.e., using a reactor to heat the mixture during the plasma treatment step). However, Kong does not explicitly disclose wherein the plasma treatment step is performed while fluidizing the borate, as presently claimed.
With respect to the difference, Cocco teaches fluidized bed reactors used as heat treaters (Cocco, page 24, ‘Fluidized-bed design’) wherein particles become fluidized when an upward-flowing gas imposes a high enough drag force (Cocco, page 21, ‘Fluidization theory’) (i.e., using a reactor to heat a mixture comprising gas and solid particles) and wherein fluidized beds offer distinct advantages, such as superior heat transfer and the ability to easily move solids like a fluid (Cocco, page 21, paragraph 4) (i.e., fluidize a solid while heating the solid).
As Cocco expressly teaches, the heat-transfer rate in a fluidized bed can be five to ten times greater than that in a packed-bed reactor, and moving particles, especially small particles, can transport heat much more efficiently than gas alone (Cocco, page 21, paragraph 5).
Cocco is analogous art, as Cocco is drawn to fluidized bed reactors used as heat treaters (Cocco, page 24, ‘Fluidized-bed design’) with superior heat transfer and the ability to easily move solids like a fluid (Cocco, page 21, paragraph 4) (i.e., heat treating particles while fluidizing the particles).
In light of the motivation of using fluidizing particles taught in Cocco, it therefore would have been obvious to one of ordinary skill in the art to incorporate the fluidizing of Cocco in the method of Kong, in order to transfer heat more efficiently and increase the heat transfer rate, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kong (US 20100270142 A1, hereinafter Kong’142) teaches a method comprising gradually feeding a borate salt into plasma to chemically convert the borate salt to a borohydride, such as feeding hydrated sodium metaborate into the plasma to chemically convert hydrated sodium metaborate to sodium borohydride (Kong’142, claim 36). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732         
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/25/22